—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered December 2, 1999, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea without ap*345pointing new counsel. Counsel’s comments, at the court’s invitation, in defense of his own performance did not create a conflict of interest affecting the adequacy of defendant’s representation (see, Cuyler v Sullivan, 446 US 335, 348-350) because defendant’s routine attorney-coercion claim was both facially meritless and negated by the plea allocution (see, People v Jenkins, 176 AD2d 597, lv denied 79 NY2d 858). In view of the meritless nature of the motion ab initio, counsel’s statements could not have influenced the court’s decision (see, People v Hart, 253 AD2d 667, lv denied 92 NY2d 1032; compare, Guzman v Sabourin, 124 F Supp 2d 828, 835-836). Concur— Nardelli, J. P., Mazzarelli, Ellerin, Saxe and Buckley, JJ.